Citation Nr: 1302910	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  04-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 as a child of a Vietnam Veteran born with spina bifida. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is the son of the Veteran, who served on active duty in Vietnam from March 1968 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2003 of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a September 2005 decision, the Board denied the appellant's claim on appeal.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which, in October 2007, vacated the Board's decision.  The Court then remanded this matter to the Board.  In response, in September 2008, the Board remanded this matter to the RO for additional medical inquiry.  Moreover, following completion of that medical inquiry, the Board sought and obtained, in April 2012, a medical opinion regarding the appellant's claim from the Veterans Health Administration (VHA).

In response to the April 2012 medical opinion, the appellant submitted a statement in support of claim and requested that the case be remanded to the AOJ for review of the new evidence submitted by him.  In August 2012, the Board remanded this matter for review by the RO.  The appellant resides in Kansas.  The Denver, Colorado, RO has jurisdiction of the case, and most recently issued a supplemental statement of the case in September 2012.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam. 

2.  There is no competent evidence that the Veteran's son has spina bifida. 





CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran have not been met.  38 U.S.C.A. § 1805 (West 2002 & Supp. 2011); 38 C.F.R. § 3.814 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Assist and Notify

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

In any event, the VCAA duty to notify was satisfied by way of letters sent to the appellant in June 2011 wherein the appellant was advised of the evidence that was needed to substantiate the claim as well as his and VA's respective responsibilities for obtaining the requisite evidence.  Thereafter, the matter was readjudicated in supplemental statements of the case in October 2011 and September 2012.  


Entitlement to Benefits Under 38 U.S.C.A. § 1805 for a Child Born with Spina Bifida

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly. 

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1). 

Private treatment records submitted in conjunction with the claim reveal that the appellant has been diagnosed with many disorders since his birth in December 1977.  Soon after his birth, he was diagnosed with hydrocephalus.  He received surgery for cerebellar abscess, to include a shunt placement procedure, which was subsequently replaced.  He was later diagnosed with encephalomalacia and ventriculomegaly.  Throughout his life, the appellant has experienced seizures, convulsions, headaches, walking difficulties due to left leg weakness, constipation and incontinence, decreased hearing, and otitis media.  He has been noted to be developmentally delayed, with an IQ in the low-average range.  In April 1996, a physician noted that the appellant had "multiple neurological disabilities" and characterized him as permanently disabled.

In its October 2007 memorandum, vacating the September 2005 Board decision, the Court ordered that the appellant be provided a medical examination or opinion with regard to whether he suffered from a form or manifestation of spina bifida.  

In September 2011, a VA examination opinion was obtained.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that according to UpToDate, an occipital encephalocele usually was obvious at birth and many were diagnosed by ultrasonography.  Those of relatively large size may be associated with cranial nerve deficits, poor sucking and feeding, spasticity, blindness, seizures, or developmental delay.  It was further noted that occipital encephalocele also may be associated with hind-brain anomaly (Chiari malformation) in which herniating occipital/cerebellar tissues distort the posterior fossa structure.  The examiner also observed that according to UpToDate, spina bifida was due to failure of closure of the spinal neural tube and lead to malformation of the vertebral column and spinal cord, and ultimately the skull and brain.  It was indicated that the diagnosis of spina bifida, myelomeningocele, was usually obvious at birth because of the grossly visible lesion.  

It was also noted that according to UpToDate, congenital hydrocephalus could result from CNS malformations (which included nonsyndromic and syndromic orders), infection, trauma, and teratogens.  A rare cause of hydrocephalus was obstruction caused by a congenital CNS tumor, especially if located near the midline.  

The examiner noted that medical records were requested from various sources.  The available records reveal that the appellant was admitted in March 1978 with a stiff neck and opisthotonos and that a CT scan showed a large left cerebellar abscess, with a craniotomy and evacuation of the abscess being performed secondary to left otitis media.  The examiner noted that numerous CT scans had been performed over the appellant's lifetime and there was no mention of spina bifida, occiptal encephalocele, or congenital hydrocephalus.  The examiner also noted that there was no mention in the records that the appellant had a history of spina bifida, occipital encephalocele, or congenital hydrocephalus in any medical evidence presented.  The examiner stated that the medical evidence did not support that the appellant had a diagnosis of spina bifida, occiptal encephalocele, or congenital hydrocephalus.  It was noted that the medical records articulated obstructive hydrocephalus secondary to left otitis media with brain abscess.  

The examiner rendered a diagnosis of left otitis media with brain abscess, remote, status post craniectomy with placement of ventriculoperitoneal shunt.  

In an October 2011 addendum report, the examiner indicated that the Veteran did not have a diagnosis or form of spina bifida.  

In February 2012, the Board requested a VHA opinion as to whether the appellant had or had ever had spina bifida or any form or manifestation of spina bifida, except spina bifida occulta.  

In April 2012, an opinion was received from a physician who was an Associate Professor of Neurology at the Loma Linda University School of Medicine and an employee of the VA Loma Linda Healthcare System.  

He indicated that records in 2 files were reviewed, spanning from March 1978 to March 1999, for the appellant, who was 34 years of age.  

He observed that the crux of the case involved six notes by Dr. N. of Medford, Oregon, spanning the period from April 1996 through March 1999.  Of particular interest was the second note.  It was noted that on April 16, 1996, on the first encounter, there was no mention of spina bifida.  

It was indicated that on October 8, 1996, during the second visit, the appellant's father was present and was telling the physician of the problems his son was having.  Dr N. wrote that it has been suggested that perhaps J (the appellant) suffers from spina bifida.  It was reported that his father is a Vietnam Veteran who was exposed to Agent Orange.  In the impression section, there were 5 medical problems listed and number 5 was "possible spina bifida".  A lumbar MRI was ordered.  

In a December 31, 1996, treatment note, the MRI was reported as normal and four of the five medical conditions from the previous visit were listed but number 5 was dropped, the one involving "possible" spina bifida. There was no mention of it.  The VHA examiner also noted that there was no mention of spina bifida at the time of June 16, 1997, March 16, 1998, or March 23, 1999, visits.  The examiner further observed that when reviewing the records of clinicians other than Dr. N., he did not find any mention of spina bifida.  He also noted that it was only transiently mentioned by Dr. N. when it was mentioned by the appellant's father.  

The examiner indicated that it was surprising that the case of the appellant, which was rather straightforward, had undergone so much review.  He stated that there was not a scintilla of medical evidence that the appellant had a congenital problem known as spina bifida.  Rather, the evidence was overwhelming that his problems were acquired at a young age via infection, rather than being congenital.  

In the instant case, the record fails to establish that the Veteran's son currently has spina bifida, or that he was born with spina bifida.  The appellant has submitted private medical records in support of his claim, which show that the Veteran's son had left otitis media with brain abscess, remote, status post craniectomy with placement of ventriculoperitoneal shunt.  The medical records do not establish that the Veteran's son has spina bifida. There is no diagnosis of spina bifida or any form of spina bifida at birth in the records. 

The appellant asserts that these disabilities were caused by the Veteran's exposure to Agent Orange in Vietnam.  As noted, the appellant submitted private medical records and statements which reflect treatment for left otitis media with brain abscess, remote, status post craniectomy with placement of ventriculoperitoneal shunt.  However, the Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  Moreover, this matter has been thoroughly reviewed by a VA examiner and a VHA opinion was obtained to determine whether the appellant had or ever had spina bifida, with both examiners indicating, after a thorough review of the claims folder, that the appellant had never had spina bifida.  In addition, the examiners provided detailed rationale for their respective opinions.  

While the Board sympathizes with the appellant, there is no legal basis upon which to award benefits for left otitis media with brain abscess, remote, status post craniectomy with placement of ventriculoperitoneal shunt due to the Veteran's exposure to Agent Orange in Vietnam. 

In summary, there is no competent medical evidence which establishes a diagnosis of spina bifida.  As such, the appellant's claim must be denied. As the facts are undisputed and the law is dispositive, the claim is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


